       CASE 0:19-cr-00292-WMW-KMM Doc. 88 Filed 12/29/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                             Case No. 19-cr-0292 (WMW/KMM)

                            Plaintiff,
                                                     PRELIMINARY ORDER OF
       v.                                                 FORFEITURE

Hashim Salah Haji,

                            Defendant.


      This matter is before the Court on the unopposed motion of Plaintiff United States

of America for a preliminary order of forfeiture. (Dkt. 80.) The Court finds that the

property at issue is subject to forfeiture, 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c),

and that the United States has established the requisite nexus between such property and

the offense of which Defendant Hashim Salah Haji has been found guilty.

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

      1.     Plaintiff United States of America’s Motion for a Preliminary Order of

Forfeiture, (Dkt. 80), is GRANTED.

      2.     Defendant Hashim Salah Haji shall forfeit to the United States a 9mm

Springfield Armory model XD9 pistol with serial number XD237483; a 9mm Intratec

“Tec 9” model AB10 pistol with serial number A047740; and all ammunition and

accessories seized therewith, including a 50-round magazine (the Property), pursuant to 18

U.S.C. § 924(d)(1) in conjunction with 28 U.S.C. § 2461(c).
        CASE 0:19-cr-00292-WMW-KMM Doc. 88 Filed 12/29/20 Page 2 of 2




       3.     The United States Attorney General or an authorized designee may seize and

maintain custody and control of the Property pending the entry of a Final Order of

Forfeiture.

       4.     Pursuant to 21 U.S.C. § 853(n)(1), as incorporated by 28 U.S.C. § 2461(c),

the United States shall publish and give notice of this Order and the intent of the United

States to dispose of the Property in such manner as the Attorney General may direct.

       5.     This Order shall become final as to Defendant at the time of sentencing, made

part of the sentence and included in the judgment. Fed. R. Crim. P. 32.2(b)(4)(A), (B).

       6.     Following the Court’s disposition of any petitions filed pursuant to 21 U.S.C.

§ 853(n)(2) or, if no petitions are filed, following the expiration of the time period

established to file such petitions, the United States shall have clear title to the Property and

may warrant good title to any subsequent purchaser or transferee.

       7.     This Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. Fed. R. Crim. P. 32.2(e).



Dated: December 29, 2020                                   s/Wilhelmina M. Wright
                                                           Wilhelmina M. Wright
                                                           United States District Judge




                                               2
